UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2291


MISAEL CORNEJO-AVALOS; ISAI ISMAEL AVALOS-VASQUEZ,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 4, 2013                   Decided:   April 10, 2013


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alison J. Brown, LAW OFFICE OF ALISON J. BROWN LLC, Takoma Park,
Maryland, for Petitioners.   Stuart F. Delery, Principal Deputy
Assistant Attorney General, Jennifer Williams, Senior Litigation
Counsel, Colette J. Winston, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Misael    Cornejo-Avalos            (“Misael”)      and     Isai    Ismael

Avalos-Vasquez (“Isai”), natives and citizens of El Salvador,

petition for review of an order of the Board of Immigration

Appeals (“Board”) dismissing their appeal from the immigration

judge’s order denying their applications for asylum, withholding

of removal and withholding under the Convention Against Torture

(“CAT”).      We deny the petition for review.

              The current state of the law regarding this court’s

review of final orders denying asylum, withholding of removal

and     applications   for     relief   under       the    CAT    was   summarized   in

Djadjou v. Holder, 662 F.3d 265, 272-74 (4th Cir. 2011).                             The

Immigration and Naturalization Act (“INA”) vests in the Attorney

General the discretionary power to grant asylum to aliens who

qualify as refugees.          Id. at 272.          A refugee is someone “who is

unable or unwilling to return to” his native country “because of

persecution or a well-founded fear of persecution on account of

.   .    .   membership      in   a   particular       social      group”    or   other

protected ground.            8 U.S.C. § 1101(a)(42)(A) (2006).                    Asylum

applicants     have    the    burden    of       proving   that    they   satisfy    the

definition of a refugee to qualify for relief.                            Djadjou, 662

F.3d at 272.      They may satisfy this burden by showing that they

were subjected to past persecution or that they have a well

founded fear of persecution on account of a protected ground

                                             2
such as being a member of a particular social group.                              See 8

C.F.R. § 208.13(b)(1) (2012).               If the applicant establishes past

persecution, he has the benefit of a rebuttable presumption of a

well-founded fear of persecution.                Djadjou, 662 F.3d at 272.

               In this instance, the Petitioners sought relief on the

basis    that    they    suffered     past       persecution    and    have   a    well

founded fear of persecution on account of their membership in a

particular social group:            the Avalos family.          The burden was on

the Petitioners to show that their membership in this particular

social group is at least “one central reason” that they will be

persecuted       if     they    return      to     El     Salvador.       8   U.S.C.

§ 1158(b)(1)(B)(i) (2006).            A central reason is one that is more

than    “‘incidental,      tangential,       superficial,      or    subordinate     to

another reason for harm.’”            See Quinteros–Mendoza v. Holder, 556

F.3d 159, 164 (4th Cir. 2009) (quoting In re J–B–N–, 24 I. & N.

Dec. 208, 214 (BIA 2007)).

               Aliens face a heightened burden of proof to qualify

for withholding of removal to a particular country under the

INA.    They    must    show    a   clear       probability    of    persecution     on

account of a protected ground.                   If they meet this heightened

burden,    withholding         of   removal      is     mandatory.     However,      if

applicants       cannot        demonstrate        asylum      eligibility,        their

applications for withholding of removal will necessarily fail as

well.    Djadjou, 662 F.3d at 272-73.

                                            3
            When the Board adopts the immigration judge’s decision

and includes its own reasons for affirming, this court reviews

both decisions.        Djadjou, 662 F.3d at 273.                        We will uphold the

Board’s decision unless it is manifestly contrary to the law and

an abuse of discretion.             The standard of review of the agency’s

findings    is    narrow      and     deferential.                Factual         findings       are

affirmed    if   supported       by      substantial           evidence.               Substantial

evidence exists to support a finding unless the evidence was

such that any reasonable adjudicator would have been compelled

to conclude to the contrary.                  Id.

            The immigration judge found that the Petitioners were

not   victims     of     past       persecution.                 In     their          brief,    the

Petitioners      do    not   challenge          this       conclusion            and    they    have

therefore     waived     review          of     this       claim.           See        Ngarurih v.

Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004) (finding that

failure to raise a challenge in an opening brief results in

abandonment of that challenge); Edwards v. City of Goldsboro,

178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).

            We    have       reviewed          the     record         and        conclude        that

substantial evidence supports the finding that the Petitioners

did   not   establish        that     they          have   a     well    founded          fear    of

persecution      on    account      of    their        membership           in    a     particular

social   group.        Whether        their         fear    is    on    account          of     their

membership in a particular social group is a factual finding

                                                4
reviewed      for     substantial        evidence.         Crespin-Valladares v.

Holder, 632 F.3d 117, 127-28 (4th Cir. 2011).                     Threats prompted

by a desire to extort money are not on account of the alien’s

membership in a particular social group.                   Hincapie v. Gonzales,

494 F.3d 213, 219 (1st Cir. 2007).                 Here, the record shows that

the gangs took all sorts of retaliatory actions if a family

member refused to submit to an extortion demand.                           The gangs

attacked the bus company’s employees, bus passengers, the buses

themselves and family members.                   Substantial evidence supports

the   finding    that     the    gangs    were    motivated      by    greed   and   not

membership in a particular family.

              We note that the Petitioners now claim that they have

a well founded fear of persecution on the basis that the gangs

have retaliated when a family member has reported their criminal

conduct to the police resulting in an arrest.                         The Petitioners

never asserted this ground for relief before the immigration

judge.     Their statements focused on the extortion demands the

family received, the attacks on the family as a result of the

failure to comply with the extortion demands, the failure of the

police   to    control     the   gangs    and     the   disruption      brought      upon

civil society by the existence of these gangs.                    We conclude that

record   does       not   compel   a     different      result    in    this   regard.

Substantial evidence supports the finding that the Petitioners’



                                           5
fear of persecution is not on account of their membership in a

particular social group.

                The Petitioners also contend that the Board erred by

denying their applications for relief under the CAT.                            To qualify

for protection under the CAT, a petitioner bears the burden of

proof of showing “it is more likely than not that he or she

would      be    tortured       if    removed    to   the    proposed          country    of

removal.”        8 C.F.R. § 1208.16(c)(2) (2012).                   To state a prima

facie case for relief under the CAT, a petitioner must show that

he   will       be    subject    to    “severe     pain     or    suffering,         whether

physical or mental . . . by or at the instigation of or with the

consent or acquiescence of a public official or other person

acting     in    an    official       capacity.”      8     C.F.R.       § 1208.18(a)(1)

(2012); see Saintha v. Mukasey, 516 F.3d 243, 246 & n.2 (4th

Cir. 2008).          “A public official acquiesces to torture if, ‘prior

to   the       activity      constituting       torture,    [the        official]     ha[s]

awareness of such activity and thereafter breach[es] his or her

legal responsibility to intervene to prevent such activity.’”

Lizama v. Holder, 629 F.3d 440, 449 (4th Cir. 2011) (quoting 8

C.F.R.     §    1208.18(a)(7)).          The    applicant        need    not    prove    the

torture would be inflicted on account of a protected ground.

Dankam v. Gonzales, 495 F.3d 113, 115-16 (4th Cir. 2007).                                This

court    reviews       for    substantial       evidence    the    denial       of    relief

under the CAT.         Id. at 124.

                                            6
            We    conclude    that    substantial           evidence     supports     the

finding that the Salvadoran government does not acquiesce in the

torture of its citizens by gang members.                           We note that the

record shows that the government has taken affirmative steps to

control    the   gang    problem.      Furthermore,          the    record    does     not

compel a finding that police at the local level have either

instigated or acquiesced in the torture of the local citizenry.

            Accordingly,      we     deny       the   petition     for     review.      We

dispense    with       oral   argument      because         the    facts     and     legal

contentions      are    adequately    presented        in    the    materials      before

this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            7